     Case 2:20-cv-02621-JGB-JPR Document 13 Filed 08/28/20 Page 1 of 1 Page ID #:75



 1
 2                                                           JS-6
 3
 4
 5
 6
 7
 8                         UNITED STATES DISTRICT COURT

 9                        CENTRAL DISTRICT OF CALIFORNIA

10
11
      DEAN HIMBLER AVILES,               ) Case No. CV 20-2621-JGB (JPR)
12                                       )
                          Plaintiff,     )
13                                       )        J U D G M E N T
                    v.                   )
14                                       )
      JASON UR et al.,                   )
15                                       )
                         Defendants.     )
16                                       )
17
18         Pursuant to the Order Dismissing Action for Failure to
19 Prosecute, Failure to Obey Court Orders, and Failure to State a
20 Claim, IT IS HEREBY ADJUDGED that this action is dismissed.
21
22
23 DATED: ______________
           $XJXVW             ____________________________
                                       _____
                                           ___
                                             __
                                              ___________
                                                        _____
                                                            ___
                                                              ___
                                                                _____
                                       JESUS
                                           S G.
                                              G BERNAL
24                                     U.S. DISTRICT
                                             DISTRICT JUDGE
25
26
27
28
